Title: Editorial Note: The American Peace Commissioners to Robert R. Livingston
From: 
To: 

The drafting and dispatch of the commissioners’ 18 July letter to Robert R. Livingston has a curious history. What transpired and the consequences thereof reveal much about the relations between the commissioners, particularly John Adams and Benjamin Franklin.
            On 2 July, Capt. Joshua Barney delivered to Passy letters from Robert R. Livingston, most notably those of 25 March and 21 April (to Livingston, 3 July, note 8, above). In those two letters Livingston criticized the commissioners for violating Congress’ instructions by negotiating and then signing the preliminary peace treaty without informing France, and he indicated his dissatisfaction with certain provisions, especially the separate article dealing with West Florida (vol. 14:361–364, 435–438). On the day following the letters’ arrival, John Adams, Benjamin Franklin, and John Jay met at Passy to consider their response.
            Neither Adams nor his colleagues were pleased with Livingston’s strictures. In their view the secretary for foreign affairs failed to appreciate the difficulty of the negotiations or the need to complete them while the Shelburne ministry remained in office. A response was clearly needed, but who would frame the reply and what form would it take? Years later Adams explained that he and John Jay agreed as to the substance of the response, but when Jay asked him “to draw up the answer in form,” he declined and insisted that Jay undertake the task. This was owing to Livingston’s longstanding, and well-known, prejudice against Adams’ diplomacy, the history of conflict between Adams and the Comte de Vergennes, and Adams’ past remarks about Congress’ conduct of foreign policy. But the most important reason for the choice of Jay was the “importance to us all, that we should all agree in our answer to Mr. Livingston,” and Adams thought it “more probable that Dr. Franklin would agree to subscribe a draught of Mr. Jay, than his other colleague” (Boston Patriot, 15 Feb. 1812).
            John Jay completed his draft, probably on or about 5 July, and Adams was pleased with the result of his friend’s labors. This was particularly true of the first portion of the document, in which Jay presented a spirited, uncompromising defense of the commissioners’ efforts to deal with the inherent conflict between French and American interests in a peace treaty and their resulting decision to violate Congress’ instructions. Adams later declared that “it was a great consolation and a high gratification to me, to see recorded the testimony of Mr. Jay, to so complete a justification of every thing I had ever said or written concerning the king, the nation, the court, or the minister of foreign relations” (same, 19 Feb. 1812).
            And there lay the crux of the problem facing the commissioners. For if Jay’s response was simply a rehearsal of Adams’ views of the peace negotiations, the conduct of foreign policy, and the proper course for Franco-American relations, there was little chance that Benjamin Franklin would agree. And such was the case. Upon reading the draft Franklin wrote to Jay, asking “whether it may not be adviseable to forbear, at present, the Justification of ourselves, respecting the Signature of the Préliminaries; because That matter is, at present, quiet here; No Letter sent to the Congress is ever kept secret; The Justification contains some Charges of unfavourable Disposition in the Ministers here towards us, that will give offense & will be deny’d.” Moreover, “the Congress do not call upon us for an Account of our Conduct, or its Justification. They have not by any Resolution blamed us. What Censure we have received is only the private Opinion of Mr. L.” Finally, he noted that Henry Laurens, then in Bath, England, was concerned in the matter and should be consulted prior to any final decision on the letter’s content (LbC-Tr, APM Reel 103). Franklin’s concern is evident from his 6 July letter to Laurens indicating that he wanted the South Carolinian at Paris “on many Accounts, and should be glad of your Assistance in considering and answering our public Letters. There are Matters in them of which I cannot conveniently give you an Account at present” (Laurens, PapersThe Papers of Henry Laurens, ed. Philip M. Hamer, George C. Rogers Jr., David R. Chesnutt, C. James Taylor, and others, Columbia, S.C., 1968–2003; 16 vols., 16:231–232). At this point, 5 or 6 July, it must have been clear to Adams and Jay that Franklin would refuse to send the reply at least until Laurens was consulted if the letter remained in its current form. Adams later asserted “that Dr Franklin would have signed it too, rather than have been singular,” but that is more the product of the vagaries of Adams’ memory in 1812 than a reflection of reality in July 1783 (Boston Patriot, 19 Feb. 1812).
            
            Benjamin Franklin’s desire to consult Henry Laurens was probably the reason why almost two weeks passed before the final text of the letter to Livingston was determined. The commissioners at Paris likely expected Laurens to receive Franklin’s letter at Bath by the 11th or 12th and be at Paris by the 16th or 17th. But Laurens did not get the letter until the 17th and arrived only on the 23d (Laurens, PapersThe Papers of Henry Laurens, ed. Philip M. Hamer, George C. Rogers Jr., David R. Chesnutt, C. James Taylor, and others, Columbia, S.C., 1968–2003; 16 vols., 16:241). In the meantime the reply, if it was not to be delayed indefinitely, had to go with Capt. Joshua Barney of the packet General Washington; he was about to return to America with the commissioners’ dispatches, and John Adams was leaving for the Netherlands on the 19th (to Livingston, 23 July, below). Therefore, pressed for time, Adams, Franklin, and Jay, on or about 18 July, prepared a fair copy of the letter for signature prior to Adams’ departure. Presumably then, in order to obtain Franklin’s signature, the final decision was made to omit Jay’s draft opening. Adams would later recall that “I thought it would be cruel in me, to constrain his signature to so perfect a vindication of me, and condemnation of himself. We all now lived and conducted business together in tolerable harmony and good humour; I therefore readily agreed to accommodate the letter to the Doctor’s taste. Enough however was left, and signed and sent to congress to justify us all” (Boston Patriot, 19 Feb. 1812). When Henry Laurens arrived at Paris five days later and was shown the signed letter, he drafted a new opening of his own (LbC-Tr, APM Reel 103). But with Barney’s departure imminent it presumably was decided to send the letter as signed rather than await John Adams’ return, and as Laurens played no role in its drafting he did not add his signature.
            The initial decision to defer sending the letter as drafted by John Jay and the final one to send it without the opening paragraphs had consequences. As early as 5 or 6 July, John Adams probably realized that Jay’s ringing defense of the commissioners’ negotiation of the Anglo-American peace treaty was unlikely to be included in any letter signed by himself, Franklin, and Jay. It is also probable that Franklin viewed the deferral as at least a tacit agreement between himself and his colleagues that they would not raise issues in their letters to America that would undermine a united response to Livingston’s letters. If this was so, it was an assumption not shared by Adams, who apparently decided that if the commissioners as a group were unable or unwilling to reveal to Congress and the world the truth about French efforts to compromise American interests during the peace negotiations, he would do so himself. Therefore, beginning with his 5 July letter to Robert Morris and continuing in letters of 9, 10, and 11 July to Robert R. Livingston (all above), Adams incorporated the substance of Jay’s opening, thereby raising the very issues that Benjamin Franklin thought too impolitic to reveal to Congress. It is likely that Franklin soon learned of his colleague’s “indiscretion,” and it was that knowledge and an unwillingness to allow views he thought dangerous to Franco-American relations to go unchallenged that led him to write his memorable letter to Livingston of 22 July. There, after expressing his belief in the fundamental benevolence of France and the Comte de Vergennes toward the United States, Franklin turned his attention to JA, declaring that “one of my colleagues is of a very different opinion from me in these matters” and “I am persuaded . . . that he means well for his country, is always an honest man, often a wise one, but sometimes and in some things absolutely out of his senses” (Wharton, Dipl. Corr. Amer. Rev.The Revolutionary Diplomatic Correspondence of the United States, ed. Francis Wharton, Washington, 1889; 6 vols., 6:581–582).
            The history of the composition and dispatch of the 18 July letter to Livingston clearly was important to the commissioners at the time. This is evident from the fact that all of the relevant documents, including Jay’s draft opening, Franklin’s note regarding the draft, Henry Laurens’ alternative draft, and the 18 July letter itself are all present in the letterbook chronicling the peace negotiations and prepared by Jean L’Air de Lamotte, for which see APM Reel 103. It was from that source that John Adams copied those four documents and published them in the Boston Patriot of 15 and 19 February 1812, apparently the only instance in which all four have appeared together.
          